UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 BOSTON ALLIANCE OF GAY, LESBIAN,
 BISEXUAL AND TRANSGENDER YOUTH                         Civil Action No.: 1:20-cv-11297-PBS
 (BAGLY), et al.,

                        Plaintiffs,

                v.

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


              MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF OF
                     SCHOLARS OF THE LGBT POPULATION
              IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

               Several scholars who study the lesbian, gay, bisexual, and transgender (“LGBT”)

population (“Scholars of the LGBT Population” or “amici”)—M. V. Lee Badgett, Andrew R.

Flores, Nanette Gartrell, Christy Mallory, Ilan H. Meyer, Brad Sears, Ari Shaw, and Luis A.

Vasquez—respectfully move the Court for leave to file a brief amici curiae in this matter,

attached hereto as Exhibit 1.

               In particular, amici seek leave to file a brief in opposition to Defendants’ motion

to dismiss, filed on October 14, 2020. (ECF No. 21). In this action, Plaintiffs seek declaratory

and injunctive relief finding that a regulation pursuant to the Patient Protection and Affordable

Care Act adopted by Defendant U.S. Department of Health and Human Services (“HHS”), 85

Fed. Reg. 37,160 (June 19, 2020) (“2020 Rule”), is substantively and procedurally invalid under

the Administrative Procedure Act (“APA”).

               Amici are scholars of public health, medicine, social sciences, public policy, and

law who study the health of LGBT people. Amici are affiliated with the Williams Institute, a

                                                1
research center at the UCLA Law School dedicated to the rigorous study of sexual orientation

and gender identity. Research conducted by amici has been published on numerous occasions in

peer-reviewed scientific journals and other publications. Several federal courts have expressly

relied on amici’s research and other research by the Williams Institute in connection with legal

issues affecting the LGBT community. See, e.g., Baskin v. Bogan, 766 F.3d 648, 663, 668 (7th

Cir. 2014); Ely v. Saul, 2020 WL 2744138, at *13 (D. Ariz. May 27, 2020); G.M.M. ex rel.

Hernandez-Adams v. Kimpson, 116 F. Supp. 3d 126, 141 (E.D.N.Y. 2015); Campaign for S.

Equality v. Bryant, 64 F. Supp. 3d 906, 943 n.42 (S.D. Miss. 2014); DeBoer v. Snyder, 973 F.

Supp. 2d 757, 763-64 (E.D. Mich. 2014), rev’d, Obergefell v. Hodges, 135 S. Ct. 2584 (2015);

Perry v. Schwarzenegger, 704 F. Supp. 2d 921 (N.D. Cal. 2010).

               Amici can inform the Court about the immediate and long-term effects of

discrimination on LGBT health. For example, amici have explored a phenomenon known as

“minority stress,” in which stigma and prejudice cause LGBT individuals to endure stress over

and above the everyday stress all people endure. This excess stress negatively impacts health

outcomes and contributes to the health disparities between LGBT people and non-LGBT people.

Amici have demonstrated that LGBT-supportive policies and social climates have a positive

impact on the health and well-being of LGBT people. As a corollary, the removal of

nondiscrimination protections—as well as the perception of their removal—have a direct,

negative effect on the lives and health of LGBT Americans.

               Amici are intimately familiar with the 2020 Rule; the predecessor rule issued by

HHS in 2016 during the Obama Administration (“2016 Rule”) which the 2020 Rule purports to

repeal; and the administrative record before HHS when it promulgated the 2020 Rule. The

Williams Institute submitted a comment letter to HHS that is part of the administrative record,



                                                2
which amici helped prepare. As scholars with extensive expertise in the subject matter area,

amici believe they can be helpful to the Court in highlighting and explaining the significance of

the evidence overlooked or disregarded by HHS in formulating the 2020 Rule.

               Accordingly, amici’s proposed brief focuses on how the administrative record

demonstrated that LGBT people suffer pervasive and widespread discrimination in health

coverage and health care, which results in immediate and long-term harms, and contributes to the

health disparities between LGBT and non-LGBT Americans.

Dated: New York, New York
       November 20, 2020                      SCHULTE ROTH & ZABEL LLP


                                                 By: /s/ Taleah E. Jennings
                                                     Taleah E. Jennings (Bar No. 657709)
                                                     Gary Stein*
                                                     Randall T. Adams*
                                                     Noah N. Gillespie*
                                                     Daniel P. Langley*
                                                     AnnaLise Bender-Brown*

                                                       919 Third Avenue
                                                       New York, New York 10022
                                                       (212) 756-2000


                                              Attorneys for Amici Curiae
                                              Scholars of the LGBT Population




*      These counsel are not admitted to practice before the District of Massachusetts.

                                                3
                           LOCAL RULE 7.1(B) CERTIFICATION

                I hereby certify that counsel for amici curiae has conferred with counsel for the
parties in a good faith effort to narrow or resolve the issues in this motion. Plaintiffs and
Defendants consent to amici’s request.

                                                             /s/ Taleah E. Jennings



                                CERTIFICATE OF SERVICE

                I hereby certify that on November 20, 2020, I caused the foregoing motion to be
electronically filed with the Clerk of the Court using the CM/ECF system. All participants in the
case are registered CM/ECF users and will be served by the CM/ECF system.

                                                             /s/ Taleah E. Jennings
